Part III   DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
*** This office action is responsive to filling of the application on July 24, 2020.  Claims 
1-20 are pending.

 Election/Restriction
1.	  Restriction to one of the following inventions is required under 35 U.S.C. § 121: 
** Group I:  Claims 1-12 are drawn to a method of forming a semiconductor device, 
         classified in CPC H01L21/823814.  
** Group II:  Claims 13-20 are drawn to a semiconductor device, classified in 
          CPC H01L27/092.
	The inventions are distinct, each from the other because of the following reasons:
	Inventions I and II, as above grouped, are related as a process of making and a product.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make other and materially different product or (2) that the product as claimed can be made by another and materially different process (M.P.E.P. § 806.05(f)).  Unpatentability of the group I invention would not necessarily imply unpatentability of the group II invention.  In the instant case, the device of the group I invention may be made by process material different than those/that of the group II invention; for example, chemical vapor depositing a first and second epitaxial features in the trenches instead of epitaxially growing; or forming the first pattern and the second pattern having the same thickness.
Because these inventions are independent or distinct for the reasons given above and there would be a serious burden on the examiner if restriction is not required because the inventions have acquired a separate status in the art in view of their different classification, restriction for examination purposes as indicated is proper at least the following reasons apply:
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because at least the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. 
Should applicant traverse on the ground that the inventions/species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions/species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions/species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention/species.  

	 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  Any amendment of inventorship must be accompanied by a petition under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
 				 

					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MICHAEL M TRINH/Primary Examiner, Art Unit 2822